Citation Nr: 0736908	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-37 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses rendered by Charlotte Regional Medical Center on 
January 14, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 1974 
to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination by the 
Veterans' Affairs Medical Center (VAMC) in Bay Pines, 
Florida.

Review of the record shows that on January 14, 2006, the 
veteran received emergency room treatment, without prior VA 
approval, at the Charlotte Regional Medical Center, Punta 
Gorda, HMA Inc.  She now seeks reimbursement for the 
following services:

IV Solutions	$   235.82
IV Therapy	     503.10
IV Therapy	     400.00
Med-Sur Supplies	       72.90
Sterile Supply	       96.10
Laboratory	         9.90
Lab/Chemistry	       39.04
Lab/ Chemistry	     362.07
Lab/Chemistry	       35.84
Emerg Room	     652.86

TOTAL CHARGES	$2,407.63

During her October 2007 Board hearing the veteran testified 
(and treatment records confirm) that she was transported on 
January 14, 2006, to the Charlotte Regional Medical Center by 
officers from the Charlotte County Sheriff's Department.  She 
testified that she was removed from her residence by these 
officers against her volition.  Unfortunately, the respective 
police report is not of record.  In order to determine 
whether emergent care was indeed warranted on January 14, 
2006, a request should be made for police records.  See 38 
C.F.R. § 3.159.

The Board also notes that while the February 2006 denial 
letter averred that VA facilities were feasibly available to 
provide the care, no details were provided.  Upon remand 
specific information such as the name and location of any 
feasibly available VA facility(s), and the relative distance 
of travel to said facility(s), must be provided.  See 38 
C.F.R. § 17.53; see also Cotton v. Brown, 7 Vet. App. 325, 
327 (1995).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Obtain a copy of the January 14, 2006, 
Charlotte County Sheriff's Department 
incident report.

2.  After completion of the above and any 
additional development deemed necessary, 
determine whether a VA facility suitable 
for treating the veteran's condition was 
feasibly available on January 14, 2006.  
In determining whether a VA facility was 
feasibly available, consideration must be 
given to the urgency of the veteran's 
condition; the length of any delay that 
would have been required to obtain 
treatment from a VA facility; whether an 
attempt to use a VA facility beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable; 
and whether treatment had been or would 
have been refused.  See 38 C.F.R. 
§ 17.120(c).  The medical reimbursement 
claims file must be documented as to the 
name and location of all feasibly 
available VA facilities, if any.

5.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be accorded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



